2020 UT App 96



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                        CARL JOHN HOLM,
                           Appellant.

                            Opinion
                       No. 20190282-CA
                       Filed June 18, 2020

           Third District Court, Salt Lake Department
               The Honorable Amber M. Mettler
                          No. 131905377

             Amy V. Powers, Attorney for Appellant
                 Simarjit S. Gill and Kent F. Davis,
                     Attorneys for Appellee

     JUDGE DIANA HAGEN authored this Opinion, in which
     JUDGES KATE APPLEBY and RYAN M. HARRIS concurred.

HAGEN, Judge:

¶1     Carl John Holm sped through a red light and caused a car
crash that resulted in the death of a young man. A jury convicted
Holm of negligent homicide. Holm now challenges his
conviction, arguing that the district court abused its discretion
by (1) binding his counsel to stipulations entered into by his
former counsel at a previous trial, (2) admitting into evidence an
unfairly prejudicial photograph of the victim’s body, and (3)
denying his request for a jury instruction defining simple
negligence. He also argues that the court (4) erred in denying his
motion for directed verdict because the State presented
insufficient evidence to establish that he acted with criminal
negligence. We reject his arguments and affirm.
                            State v. Holm


                         BACKGROUND 1

                             The Crash

¶2     One morning in September 2012, Holm was running late
for his 6:00 a.m. work shift. He sped down Bangerter Highway
in his minivan—reaching speeds between 70 and 90 mph in a
50-mph zone—and swerved in and out of multiple lanes.
Although it was early morning and the sun had not yet risen,
Holm drove with his minivan’s headlights turned off.

¶3     As Holm approached an intersection, he did not look at
the traffic light for at least ten seconds, during which time it
turned red. Still speeding at more than 70 mph, 2 Holm did not
notice the red light until just before he entered the intersection.


1. “On appeal, we review the record facts in a light most
favorable to the jury’s verdict and recite the facts accordingly.
We present conflicting evidence only as necessary to understand
issues raised on appeal.” State v. Ramirez, 2019 UT App 196, n.2,
455 P.3d 1082 (cleaned up).

2. The record contains conflicting testimony regarding Holm’s
speed at the time of the collision. On appeal, Holm argues that
we should view the record as establishing that he was driving 50
mph when the crash happened because the State’s own expert
posited as much (although the expert later acknowledged that
Holm could have been going as fast as 60 mph). But a lay
witness testified that Holm was driving faster than 70 mph at the
time of the crash. See Fowkes v. J.I. Case Threshing Mach. Co., 151 P.
53, 55 (Utah 1915) (“No doubt a lay witness, experienced with, or
accustomed to observe, moving objects, may give his opinion as
to the speed of an automobile.”). And on appeal, we view the
evidence in the light most favorable to the jury’s verdict. See
supra note 1.




20190282-CA                      2                 2020 UT App 96
                           State v. Holm


As he entered the intersection, Holm realized that he was going
to crash into another vehicle but did not brake or swerve in an
attempt to avoid the collision.

¶4     Holm’s minivan smashed into the other vehicle. A young
man (the victim) sitting in the front passenger seat of the other
vehicle died in the crash, having suffered a fatal injury to his
pulmonary artery caused by blunt force trauma to his chest.

                   Holm’s First Trial and Appeal

¶5      The State charged Holm with negligent homicide. Before
his first trial, Holm filed a motion to exclude a photograph that
showed the victim receiving medical care while still inside the
wrecked vehicle. Holm argued that the photograph was
“gruesome” and inadmissible under rule 403 of the Utah Rules
of Evidence. The district court disagreed and determined that
the photograph was admissible.

¶6     Both before and during Holm’s first trial, the parties
entered into ten stipulations accepted by the district court. Those
stipulations were:

      1. No evidence would be presented that Holm had
      drugs in his blood or vehicle;

      2. No evidence would be presented that Holm had
      outstanding warrants on the day of the accident;

      3. No evidence would be presented that the driver
      of the other vehicle had controlled substances in
      his system at the time of the accident;

      4. No evidence would be presented that Holm’s
      driver license was suspended on the day of the
      accident;




20190282-CA                     3                  2020 UT App 96
                         State v. Holm


      5. That the occupants of the other vehicle have no
      memory of the collision and would not be called as
      witnesses;

      6. That a picture of the victim—taken while he was
      still alive—was authentic;

      7. That there was an unbroken chain of custody of
      the victim’s body between the scene of the collision
      and the medical examiner’s office;

      8. That Holm’s blood was tested and no alcohol or
      controlled substances were found;

      9. That the intersection where the accident
      occurred had not been changed from the date
      of the accident and the time that a photograph
      of the intersection used as an exhibit was
      created; and

      10. That an emergency medical technician who
      responded to the crash did have contact with
      Holm’s minivan but did not touch its headlight
      switch.

¶7     After the close of evidence, Holm asked the district
court to instruct the jury on simple negligence. But the court
denied that request, ruling that the requested instruction was
both confusing and duplicative of the instruction defining
criminal negligence, which already discussed “ordinary
negligence.”

¶8     The jury found Holm guilty of negligent homicide. But
this court reversed Holm’s conviction for reasons unrelated to
his current appeal, and the case was remanded for retrial. See
generally State v. Holm, 2017 UT App 148, 402 P.3d 193.



20190282-CA                    4               2020 UT App 96
                           State v. Holm


                        Holm’s Second Trial

¶9     On remand, Holm was represented by new counsel, and a
different judge presided over his case. The district court heard
motions on a number of issues, including: (1) whether, as Holm
contended, the ten stipulations accepted in the previous trial
were unenforceable pursuant to rule 28 of the Utah Rules of
Criminal Procedure; (2) Holm’s request to exclude the
photograph of the victim’s body; and (3) Holm’s request for a
jury instruction defining simple negligence.

¶10 The district court rejected Holm’s argument that, on
retrial, previous stipulations are “wiped away” to allow new
counsel freedom to develop a new trial strategy. The court
determined that the stipulations had been accepted by the judge
presiding over Holm’s first trial and that “the law of the case still
govern[ed].” 3 It further reasoned that “stipulations are like
contracts and should be enforced as such.”

¶11 The district court also denied Holm’s motion to
exclude the photograph of the victim’s body and his request for
a jury instruction defining simple negligence. It found that those
issues were decided by the judge presiding over Holm’s first
trial and, therefore, were “settled under the law of the case.”
And while the court recognized that it had the discretion “to
reconsider any issue which was not expressly or impliedly
disposed of on appeal,” it determined that Holm had “not
provided any reason why the Court should reconsider its
prior rulings.”



3. “Under the law of the case doctrine, a court may decline to
revisit issues within the same case once the court has ruled on
them.” McLaughlin v. Schenk, 2013 UT 20, ¶ 22, 299 P.3d 1139
(cleaned up).




20190282-CA                      5                 2020 UT App 96
                          State v. Holm


¶12 Holm’s second trial proceeded as scheduled. At the close
of the State’s case, Holm moved for a directed verdict, arguing
that the State had not “put on sufficient evidence” such that “a
reasonable jury [could] find Mr. Holm guilty of criminal or
negligent homicide.” The district court denied his motion. At the
end of trial, the jury again found Holm guilty of negligent
homicide. Holm now appeals that conviction.


           ISSUES AND STANDARDS OF REVIEW

¶13 Holm challenges his conviction on four grounds. First, he
argues that the district court abused its discretion when it
enforced all the stipulations accepted by the court before and
during the first trial. “A district court’s decision to enforce a
stipulation is reviewed for an abuse of discretion.” State v.
Beckstrom, 2013 UT App 186, ¶ 12 n.5, 307 P.3d 677 (cleaned up).

¶14 Second, Holm argues that the district court abused its
discretion under rule 403 of the Utah Rules of Evidence by
admitting a “graphic” photograph of the victim’s body into
evidence. We review “the admission of allegedly gruesome
photographs for an abuse of the district court’s discretion.” Met
v. State, 2016 UT 51, ¶ 36, 388 P.3d 447.

¶15 Third, Holm argues that the district court erred when it
denied his request for a jury instruction defining simple
negligence. “We review a district court’s refusal to give a jury
instruction for abuse of discretion.” Miller v. Department of
Transp., 2012 UT 54, ¶ 13, 285 P.3d 1208. 4



4. Holm also appears to argue that the district court erred by
concluding that both issues regarding admission of the
photograph and his requested jury instruction were settled by
                                                 (continued…)


20190282-CA                    6                2020 UT App 96
                           State v. Holm


¶16 Lastly, Holm argues that the district court erred when it
denied his motion for directed verdict because there was
insufficient evidence that he was criminally negligent. “We
review the district court’s denial of a motion for directed verdict
for correctness.” State v. Barner, 2020 UT App 68, ¶ 9 (cleaned
up). But because Holm “challenges the denial of a motion for
directed verdict based on the sufficiency of the evidence, the
applicable standard of review is highly deferential.” See id.
(cleaned up). “We will uphold the district court’s denial if, when
viewed in the light most favorable to the State, some evidence
exists from which a reasonable jury could find that the elements
of the crime have been proven beyond a reasonable doubt.” Id.
(cleaned up).


                            ANALYSIS

                    I. Stipulations on Remand

¶17 Holm contends that the district court abused its discretion
by enforcing stipulations that were entered into during his first
trial by prior counsel. He bases this argument on rule 28 of the
Utah Rules of Criminal Procedure, which, in relevant part,
instructs that a defendant is to be retried if his or her “judgment
of conviction is reversed” on appeal. Utah R. Crim. P. 28(a).


(…continued)
the law of the case. But that was not the only basis for the court’s
rulings. Rather, the court recognized that it had discretion “to
reconsider any issue which was not expressly or impliedly
disposed of on appeal.” But it also determined that Holm had
“not provided any reason why the Court should reconsider its
prior rulings.” Thus, the court endorsed the reasoning behind
the rulings from the first trial, and we review whether the court
abused its discretion in doing so.




20190282-CA                     7                 2020 UT App 96
                          State v. Holm


Holm contends that to properly interpret and apply rule 28, we
must read into it a provision from rule 24 that states, “If a new
trial is granted, the party shall be in the same position as if no
trial had been held . . . .” Id. R. 24(d). The application of that
provision, according to Holm, nullified the stipulations entered
into at his first trial when his conviction was reversed on appeal.

¶18 We need not decide whether stipulations are binding on
remand for a new trial because we conclude that Holm has not
demonstrated that the district court’s error, if any, prejudiced
him. See id. R. 30(a) (“Any error, defect, irregularity or variance
which does not affect the substantial rights of a party shall be
disregarded.”); see also State v. Knight, 734 P.2d 913, 919 (Utah
1987) (explaining that whether a district court abused its
discretion in denying a defendant’s motion for a continuance
depends on whether a prosecutor’s violation of the Utah Rules of
Criminal Procedure “resulted in prejudice sufficient to warrant
reversal”).

¶19 The stipulations at issue were evidentiary and factual in
nature—Holm had not stipulated to elements of the offense or
otherwise reduced the State’s burden to prove each element
beyond a reasonable doubt. Holm offers no argument that any of
the stipulations were incorrect or that the State would have been
unable to prove the stipulated facts through live testimony if the
stipulations had not been enforced. For example, stipulation 6
avoided the need to call the victim’s mother to authenticate a
photograph of her son taken while he was still alive, but there is
no question that the photograph in fact depicted the victim or
that the State could have called the mother as a witness absent
the stipulation.

¶20 Similarly, Holm has not demonstrated that the
stipulations prevented him from presenting evidence he
otherwise would have offered. For example, he has not
suggested that he would have presented evidence that the driver



20190282-CA                     8                2020 UT App 96
                          State v. Holm


of the other vehicle was intoxicated but for stipulation 3. Nor
does he suggest that the surviving occupants of the other vehicle
can remember the crash (stipulation 5), that there were problems
concerning the chain of custody with the victim’s body
(stipulation 7), that the intersection where the crash occurred
changed in the time between the accident and the time a
photograph of the intersection was taken (stipulation 9), or that
the responding emergency medical technician tampered with his
minivan’s headlight switch (stipulation 10).

¶21 Instead, Holm primarily contends that the alleged error
was prejudicial because it limited his “ability to develop an
alternative trial strategy” at his second trial. Absent from his
brief on appeal, however, is any description of how his trial
strategy would have differed had the district court not enforced
the stipulations. 5 Holm’s burden on appeal includes describing
any alternative trial strategy that he would have used but for the
court enforcing the stipulations and then describing “how it
would have impacted the trial.” See State v. Adams, 2011 UT App
163, ¶ 23, 257 P.3d 470. Yet he offers no such description.
Instead, he makes a conclusory argument that had he “been
allowed to develop an alternative trial strategy, . . . there is a
reasonable likelihood that there would have been a different



5. At oral argument, Holm suggested that but for enforcement of
the stipulations, he would have presented testimony from a
toxicologist demonstrating that he was not intoxicated at the
time of the accident. According to Holm, such testimony would
have had a greater impact on the jury than merely reading a
stipulation establishing the same fact. But nothing in the
stipulations prevented him from calling a toxicologist to testify
to that fact. The stipulations precluded evidence that Holm had
drugs in his system, not evidence that he did not have drugs in his
system.




20190282-CA                     9                2020 UT App 96
                           State v. Holm


result.” We decline “the invitation to speculate” about what
Holm’s alternative trial strategy would have been or what
impact it would have had on his second trial. See State v.
Arguelles, 921 P.2d 439, 441 (Utah 1996). A mere suggestion that a
different strategy would have led to a different result “cannot
substitute for proof of prejudice.” See id.

¶22 Accordingly, Holm has not demonstrated that he was
prejudiced by the district court’s decision to enforce the
stipulations, and we reject this argument as a basis for reversal.

               II. Photograph of the Victim’s Body

¶23 Holm next argues that the district court abused its
discretion under rule 403 of the Utah Rules of Evidence by
admitting a “graphic” photograph of the victim’s body into
evidence. In relevant part, rule 403 allows a court to “exclude
relevant evidence if its probative value is substantially
outweighed by a danger of . . . unfair prejudice.” And because
district courts “have wide discretion in determining relevance,
probative value, and prejudice,” “we will not reverse the
[district] court’s [rule] 403 ruling unless we find it was beyond
the limits of reasonableness.” State v. Beverly, 2018 UT 60, ¶ 56,
435 P.3d 160 (cleaned up).

¶24 As an initial matter, the photograph was relevant to the
State’s case. The State had to prove that the collision was the
cause of the victim’s death, and the photograph showed the
injured victim in the immediate aftermath of the crash. Further,
the photograph helped to illustrate the testimony of an
emergency medical technician who responded to the scene and
attempted to save the victim’s life. But although the photograph
passed the “very low bar” required to establish relevance, see
State v. Richardson, 2013 UT 50, ¶ 24, 308 P.3d 526 (cleaned up),
its probative value was minimal because the cause of death was
not a contested issue at trial, cf. State v. Johnson, 784 P.2d 1135,



20190282-CA                     10                2020 UT App 96
                           State v. Holm


1140–41 (Utah 1989) (concluding that the probative value of
evidence was “minimal at best” where the facts it tended to
prove were established by other evidence and it did not shed
light on any contested fact).

¶25 “Still, minimally probative evidence need not always be
excluded.” Id. at 1141. “Rather, it may be excluded if its probative
value is substantially outweighed by the danger of unfair
prejudice.” Id. (emphases in original) (otherwise cleaned up).
Whether the risk of unfair prejudice substantially outweighs the
probative value of the evidence typically turns on the nature of
the evidence, including the number of photographs, the extent of
detail depicted, and the gruesomeness of the injuries. Compare
State v. Dibello, 780 P.2d 1221, 1230 (Utah 1989) (holding that “the
gruesome portion of the videotape”—showing close-up shots of
the victim’s “stab wounds in her chest, her slit throat, and her
beaten face,” as well as her blood-covered neck, shoulders, and
blouse—“should have been excluded under rule 403”), State v.
Cloud, 722 P.2d 750, 753–54 (Utah 1986) (holding that the district
court abused its discretion by admitting a picture of a murder
victim “lying face up in a pool of coagulated blood and three
pictures of specific stab wounds to the hands and armpits”), and
State v. White, 880 P.2d 18, 22 (Utah Ct. App. 1994) (holding that
the admission of “blood-soaked” clothing constituted an abuse
of discretion under rule 403), with State v. Kell, 2002 UT 106, ¶ 39,
61 P.3d 1019 (holding that an autopsy photograph was not
admitted in violation of rule 403 where it “contain[ed] no blood
stains or gaping wounds”), State v. Calliham, 2002 UT 87, ¶ 39, 57
P.3d 220 (holding that photographs of a victim’s body—which
depicted visible bullet wounds—were “not inherently
prejudicial” where the pictures did “not show a great deal of
blood” and the body had not “been manipulated in any way to
emphasize the wounds”), State v. Vargas, 2001 UT 5, ¶ 54, 20 P.3d
271 (holding that autopsy pictures were not admitted in
violation of rule 403 where “the wounds depicted in both



20190282-CA                     11                 2020 UT App 96
                           State v. Holm


photographs had been washed and there was relatively little
blood”), and State v. Cobb, 774 P.2d 1123, 1125 (Utah 1989)
(holding that an autopsy picture taken after the victim’s chest
had been opened was not admitted in violation of rule 403 where
the picture “[wa]s relatively clear of blood”). 6

¶26 Here, the photograph depicted the victim inside a
damaged vehicle with probes attached to his bare chest as an
emergency medical technician attempted to provide life-saving
care. The victim’s eyes are closed, his mouth is open, and a small
amount of blood can be seen on his lips and nose. There are no
visible wounds. Although the image is both unpleasant and
saddening, it was “only one” photograph and was “not so
graphic that its admission posed an impermissibly high risk of
inflaming the jury.” See United States v. Harris, 886 F.3d 1120,
1129 (11th Cir. 2018). Because the photograph’s probative value
was not substantially outweighed by a danger of unfair
prejudice, the district court did not abuse its discretion by
admitting it.



6. We recognize that many of these cases employed the since-
abandoned gruesome-photograph test, under which a court
would consider whether a proffered photograph was gruesome
and, if the photograph was deemed gruesome, could admit the
photograph only if its “probative value . . . substantially
outweigh[ed] the risk of unfair prejudice.” See Met v. State, 2016
UT 51, ¶ 87, 388 P.3d 447 (cleaned up). Our supreme court
repudiated that test in Met, explaining that “all relevant
photographs, regardless of their alleged gruesomeness, are
subject to the balancing test set out in rule 403.” Id. ¶ 89 (cleaned
up). But although the framework under which these cases were
decided has since been abandoned, we consider them instructive
in illustrating the types of photographs or other evidence which
Utah courts believe carry a significant risk of unfair prejudice.




20190282-CA                     12                 2020 UT App 96
                             State v. Holm


                   III. Requested Jury Instruction

¶27 Holm next contends that the district court erred by
denying his request for a jury instruction defining simple
negligence as “fail[ure] to exercise that degree of care which
reasonable and prudent persons exercise under like or similar
circumstances.” He argues that the instruction was necessary
because “the entire theory of [his] defense was that he did not
act with criminal negligence, but rather acted with simple
negligence.” Therefore, Holm continues, he “was entitled to
have a jury instruction that clearly defined . . . simple negligence
. . . in order to present his theory of the case to the jury in ‘a clear
and understandable way.’” (Quoting State v. Hamilton, 827 P.2d
232, 238 (Utah 1992).)

¶28    Our supreme court has instructed that

       a criminal defendant is generally entitled to have
       the charged offense defined for the jury. Similarly,
       parties are entitled to have their theories of the case
       submitted to the jury in the court’s instructions,
       provided there is competent evidence to support
       them. It is the duty of the [district] court to cover
       the theories and points of law of both parties in its
       instructions, provided there is competent evidence
       to support them. However, in determining whether
       or not the court adequately discharged this duty
       and fairly presented the issues to the jury, the
       instructions must be considered as a whole.
       Furthermore, the [district] court may properly
       refuse to give requested instructions where it does
       not accurately reflect the law governing the factual
       situation of the case.

Miller v. Department of Transp., 2012 UT 54, ¶ 13, 285 P.3d 1208
(cleaned up).



20190282-CA                       13                 2020 UT App 96
                          State v. Holm


¶29 In this case, Holm was charged with negligent homicide,
which required a showing that he acted with criminal
negligence. See Utah Code Ann. § 76-5-206 (LexisNexis 2017). 7
And although the district court denied Holm’s requested
instruction defining simple negligence, it did give two jury
instructions that distinguished ordinary and criminal negligence
from each other. The first, in relevant part, stated,

      A person acts with criminal negligence when he or
      she should be aware that his or her conduct creates
      a substantial and unjustifiable risk that a particular
      result will occur.

      The nature and extent of the risk must be of such a
      magnitude that failing to perceive it is a gross
      deviation from what an ordinary person would
      perceive in that situation.

The second provided,

      Conduct is not criminally negligent unless it
      constitutes a “gross deviation” from the standard
      of care exercised by an ordinary person. Ordinary
      negligence, which is the basis for a civil action for
      damages, is not sufficient to constitute criminal
      negligence. Mere inattention or mistake in
      judgment resulting even in death of another is not
      criminal unless the quality of the act makes it so.
      Criminal negligence must be more than the lack of
      ordinary care and precaution; it must be something
      more than mere inadvertence or misadventure.


7. Because the relevant statutory provisions we cite have not
been materially altered from those in effect at the time of Holm’s
actions, we cite the current code for convenience.




20190282-CA                    14                2020 UT App 96
                          State v. Holm


¶30 Those instructions provided the jury with correct
statements of law regarding criminal negligence. See id. § 76-2-
103(4). And the instructions distinguished between ordinary
negligence and criminal negligence, specifying that the latter
requires more than “mere inattention,” a “mistake in judgment,”
“inadvertence,” or “misadventure.” Indeed, the district court in
Holm’s first trial recognized that the instructions already
distinguished between ordinary and criminal negligence and so
denied Holm’s proposed instruction as “duplicative.” The
instructions fully allowed the defense to argue its theory that,
although Holm was negligent, he was not criminally so.

¶31 Holm was not entitled to a separate instruction on an
alternative mens rea that did not apply to the crime charged.
Although defendants are entitled to “an accurate instruction
upon the basic elements of an offense,” see State v. Pedersen, 2005
UT App 98, ¶ 4, 110 P.3d 164 (cleaned up), ordinary negligence is
not an element of negligent homicide, the crime with which
Holm was charged, see Utah Code Ann. § 76-5-206. And district
courts “need not give jury instructions regarding elements
unnecessary for the conviction of the charged crime.” Pedersen,
2005 UT App 98, ¶ 4.

¶32 The instructions adequately conveyed Holm’s theory of
the case to the jury, see Miller, 2012 UT 54, ¶ 13, and he was not
entitled to a mens rea instruction inapplicable to the charged
crime. Accordingly, it was not an abuse of discretion for the
district court to deny Holm’s request for a jury instruction
defining simple negligence.

                       IV. Directed Verdict

¶33 Lastly, Holm argues that the district court erred when it
denied his motion for directed verdict because there was
insufficient evidence of criminal negligence. Specifically, he
asserts that, although he “may have been negligent,” the



20190282-CA                    15                2020 UT App 96
                           State v. Holm


evidence is insufficient to establish that his conduct was “a gross
deviation from the standard of care.”

¶34 In making this argument, Holm primarily relies on State v.
Larsen, 2000 UT App 106, 999 P.2d 1252. In Larsen, the defendant
was convicted of negligent homicide after his failure to yield
while making a left turn caused a fatal car accident. Id. ¶¶ 2–5, 8.
The defendant challenged his conviction, claiming “that there
was insufficient evidence to show that his conduct was
criminally negligent.” Id. ¶ 15. The State responded that several
“facts combine[d] to show that [the] defendant’s actions were
criminally negligent: he had an open container in his truck; he
had illegally consumed alcohol prior to the collision;[8] his truck
lights were not on; he failed to activate his turn signal before
turning; and he was inattentive in turning when traffic was not
clear.” Id. ¶ 16. We reversed the defendant’s negligent homicide
conviction after concluding that his “conduct, while apparently
negligent, [did] not rise to the level of criminal negligence.” Id.
¶ 21. In doing so, we noted that the defendant made the turn at a
normal rate of speed. Id. ¶ 19. We further noted that there was
“no nexus between the collision and the presence of alcohol, the
absence of headlights, or inactivated turn signal” and, therefore,
those facts did “not support the [district] court’s determination
that [the] defendant was criminally negligent.” Id. ¶ 20.
Accordingly, the evidence in Larsen showed that the “defendant
simply failed to see an oncoming car which was visible to other
drivers as he made a left turn.” Id. ¶ 21. In other words, it



8. The defendant in Larsen had a blood alcohol level of .009
percent, well below the legal limit of .08 percent for adults
operating motor vehicles at the time. State v. Larsen, 2000 UT
App 106, ¶ 7, 999 P.2d 1252. But because the defendant was
younger than 21 years old, the presence of any alcohol in his
system was illegal. Id.




20190282-CA                     16                2020 UT App 96
                            State v. Holm


represented a case of “mere inattention or mistake in judgment”
rather than criminal negligence. Id. ¶ 18 (cleaned up).

¶35 The facts of Larsen are distinguishable from the present
case. Although the defendant in Larsen had his headlights turned
off, it was dusk at the time of the accident and still light outside.
Id. ¶ 6. Here, Holm drove with his headlights turned off despite
the fact that it was “dark. . . . It was nighttime. It was black.” The
defendant in Larsen turned his car at a normal rate of speed, id.
¶ 19, whereas Holm sped through a red light at an already
highspeed intersection. Further, there was no suggestion that the
defendant in Larsen was driving irresponsibly before failing to
yield—he stopped at a red light and waited to go until several
seconds after the signal turned green. Id. ¶ 2. Here, there was
testimony that Holm sped down the highway at high rates of
speed while swerving in and out of multiple lanes, evincing a
significantly more negligent state of mind than the momentary
inattention at issue in Larsen. See id. ¶ 21.

¶36 Those facts are sufficient both to distinguish the present
case from Larsen and to support the jury’s finding that Holm
“act[ed] with criminal negligence.” See Utah Code Ann. § 76-5-
206. Accordingly, the district court did not err by denying
Holm’s motion for directed verdict.


                          CONCLUSION

¶37 Holm has not demonstrated that he was prejudiced by the
district court’s decision to enforce stipulations that were entered
into by prior counsel in his first trial. He likewise has not
demonstrated that the court abused its discretion by admitting a
photograph of the victim’s body into evidence or by declining to
offer Holm’s proposed jury instruction defining simple
negligence. Finally, the court did not err by denying Holm’s




20190282-CA                      17                2020 UT App 96
                          State v. Holm


motion for directed verdict because there was sufficient evidence
that Holm acted with criminal negligence.

¶38   Affirmed.




20190282-CA                   18                2020 UT App 96